
	
		II
		112th CONGRESS
		1st Session
		S. 1569
		IN THE SENATE OF THE UNITED STATES
		
			September 15, 2011
			Mr. Burr (for himself,
			 Mr. Alexander, Mr. Isakson, Mr.
			 Roberts, Mr. Rubio, and
			 Mr. Wicker) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to provide State educational agencies and local educational agencies with
		  flexible Federal education funding that will allow such State and local
		  educational agencies to fund locally determined programs and initiatives that
		  meet the varied and unique needs of individual States and
		  localities.
	
	
		1.Short titleThis Act may be cited as the
			 Empowering Local Educational
			 Decisionmaking Act of 2011.
		2.Fund for the
			 Improvement of Teaching and LearningThe Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 6301 et seq.) is amended—
			(1)by redesignating subpart 5 of part C of
			 title II as subpart 3 of part E of title IX and moving that subpart to follow
			 subpart 2 of part E of title IX;
			(2)by redesignating
			 sections 2361 through 2368 as sections 9541 through 9548, respectively;
			(3)by redesignating
			 subpart 4 of part D of title II as subpart 4 of part E of title IX and moving
			 that subpart to follow subpart 3 of part E of title IX;
			(4)by redesignating
			 section 2441 as section 9551;
			(5)in section
			 9546(b), as redesignated by paragraph (2), by striking the matter following
			 paragraph (2) and inserting the following:
				
					(3)A State law that
				makes a limitation of liability inapplicable if the civil action was brought by
				an officer of a State or local government pursuant to State or local
				law.
					;
				and
			(6)by striking title
			 II and inserting the following:
				
					IIFund for the
				Improvement of Teaching and Learning
						2101.PurposeThe purpose of this title is to improve
				student academic achievement in the core academic subjects by—
							(1)increasing the
				capacity of local educational agencies, schools, teachers, and principals to
				provide a well-rounded and complete education for all students;
							(2)increasing the
				number of teachers and principals who are effective in increasing student
				academic achievement; and
							(3)ensuring that
				low-income and minority students are served by effective teachers and
				principals and have access to a high-quality instructional program in the core
				academic subjects.
							2102.DefinitionsIn this title:
							(1)Core academic
				subjectsThe term core academic subjects means
				English, reading or language arts, writing, science, technology, engineering,
				mathematics, foreign languages, civics and government, economics, arts,
				history, geography, and physical education.
							(2)StateThe
				term State means each of the 50 States, the District of Columbia,
				and the Commonwealth of Puerto Rico.
							2103.Formula
				grants to States
							(a)ReservationsFrom
				the total amount appropriated under section 2109 for any fiscal year, the
				Secretary shall reserve—
								(1)not more than 2
				percent for national activities described in section 2106;
								(2)one-half of 1
				percent for allotments for the United States Virgin Islands, Guam, American
				Samoa, and the Commonwealth of the Northern Mariana Islands, to be distributed
				among those outlying areas on the basis of their relative need, as determined
				by the Secretary, in accordance with the purpose of this title; and
								(3)one-half of 1
				percent for the Secretary of the Interior for programs under this title in
				schools operated or funded by the Bureau of Indian Education.
								(b)State
				allotments
								(1)In
				generalFrom the funds appropriated under section 2109 for any
				fiscal year and remaining after the Secretary makes reservations under
				subsection (a), the Secretary shall allot to each of the States the sum
				of—
									(A)an amount that
				bears the same relationship to 20 percent of the remaining amount as the number
				of individuals ages 5 through 17 in the State, as determined by the Secretary
				on the basis of the most recent satisfactory data, bears to the number of those
				individuals in all such States, as so determined; and
									(B)an amount that
				bears the same relationship to 80 percent of the remaining amount as the number
				of individuals, ages 5 through 17 from families with incomes below the poverty
				line, in the State, as determined by the Secretary on the basis of the most
				recent satisfactory data, bears to the number of those individuals in all such
				States, as so determined.
									(2)Small State
				minimumNo State receiving an allotment under paragraph (1) may
				receive less than one-half of 1 percent of the total amount allotted under such
				paragraph.
								(3)ReallotmentIf
				a State does not receive an allotment under this title for a fiscal year, the
				Secretary shall reallot the amount of the State’s allotment to the remaining
				States in accordance with this section.
								(c)State use of
				funds
								(1)In
				generalEach State that receives an allotment under this section
				shall reserve not less than 95 percent of the amount allotted to such State
				under subsection (b), for each fiscal year, for subgrants to local educational
				agencies under section 2104.
								(2)State
				administrationA State educational agency may use not more than 1
				percent of the amount made available to the State under subsection (b) for the
				administrative costs of carrying out such State educational agency's
				responsibilities under this title.
								(3)State
				activitiesA State educational agency may use the amount made
				available to the State under subsection (b) and not reserved under paragraph
				(1) to carry out the following activities:
									(A)Developing and
				implementing rigorous, transparent, and fair evaluation systems for teachers
				and principals that take into account data on student academic achievement and
				growth as a significant factor.
									(B)Reforming teacher
				and principal certification, recertification, licensing, and tenure systems to
				ensure that—
										(i)each teacher has
				the subject matter knowledge and teaching skills necessary to help students
				meet challenging State standards; and
										(ii)principals have
				the instructional leadership skills to help teachers teach and students
				learn.
										(C)Carrying out
				programs that establish, expand, or improve alternative routes for State
				certification or licensure of teachers and principals, including such programs
				for—
										(i)mid-career
				professionals from other occupations;
										(ii)former military
				personnel; and
										(iii)recent
				graduates of an institution of higher education, with a record of academic
				distinction, who demonstrate the potential to become effective teachers or
				principals.
										(D)Developing, or
				assisting local educational agencies in developing—
										(i)performance-based
				pay systems for teachers and principals;
										(ii)strategies that
				provide differential, incentive, and bonus pay for teachers in high-need
				academic subjects and specialty areas, and teachers in high-poverty schools or
				high-poverty local educational agencies; or
										(iii)teacher
				advancement initiatives that promote professional growth and emphasize multiple
				career paths and pay differentiation.
										(E)Developing, or
				assisting local educational agencies in developing, new teacher and principal
				induction and mentoring programs that are designed to—
										(i)improve
				instruction and student learning and achievement; and
										(ii)increase the
				retention of effective teachers and principals.
										(F)Providing
				high-quality professional development for teachers and principals that is
				focused on improving teaching and student learning and achievement in the core
				academic subjects.
									(G)Supporting
				efforts to train teachers and principals to effectively integrate technology
				into curricula and instruction.
									(H)Providing
				training, technical assistance, and capacity building to local educational
				agencies that receive a subgrant under this title.
									(I)Other activities
				identified by the State that meet the purpose of this title.
									(d)State
				application
								(1)In
				generalIn order to receive an allotment under this section for
				any fiscal year, a State shall submit an application to the Secretary, at such
				time, in such manner, and containing such information as the Secretary may
				reasonably require.
								(2)ContentsEach
				application described under paragraph (1) shall include the following:
									(A)A description of
				how the State educational agency will use funds received under this title for
				State-level activities described in subsection (c)(3).
									(B)An assurance that
				the State educational agency will monitor the implementation of activities
				under this title and provide technical assistance to local educational agencies
				in carrying out such activities.
									(C)An assurance
				that, apart from providing technical and advisory assistance and monitoring
				compliance with this title, the State educational agency has not exercised, and
				will not exercise, any influence in the decisionmaking processes of local
				educational agencies as to the expenditure of funds made pursuant to an
				application submitted under section 2104.
									2104.Subgrants to
				local educational agencies
							(a)Allocations to
				local educational agencies
								(1)In
				generalA State that receives an allotment under this title for a
				fiscal year shall provide the amount made available under section 2103(c)(1)
				for subgrants to local educational agencies in accordance with this
				section.
								(2)Funds to local
				educational agenciesFrom the funds reserved by a State under
				section 2103(c)(1), the State shall allocate to each local educational agency
				in the State the sum of—
									(A)an amount that
				bears the same relationship to 20 percent of the remaining amount as the number
				of individuals ages 5 through 17 in the geographic area served by the local
				educational agency, as determined by the Secretary on the basis of the most
				recent satisfactory data, bears to the number of those individuals in the
				geographic areas served by all the local educational agencies in the State, as
				so determined; and
									(B)an amount that
				bears the same relationship to 80 percent of the remaining amount as the number
				of individuals ages 5 through 17 from families with incomes below the poverty
				line in the geographic area served by the local educational agency, as
				determined by the Secretary on the basis of the most recent satisfactory data,
				bears to the number of those individuals in the geographic areas served by all
				the local educational agencies in the State, as so determined.
									(3)Administrative
				costsOf the amount received under paragraph (2), a local
				educational agency may use not more than 2 percent for the direct
				administrative costs of carrying out its responsibilities under this
				title.
								(b)Local
				applications
								(1)In
				generalTo be eligible to receive a subgrant under this section,
				a local educational agency shall submit an application to the State educational
				agency at such time, in such manner, and containing such information as the
				State educational agency may reasonably require.
								(2)Consultation
									(A)In
				generalA local educational agency shall conduct the needs
				assessment described in paragraph (3), and develop its application, through
				consultation with teachers, principals, pupil services personnel, parents,
				students, community-based organizations, local government representatives, and
				others with relevant and demonstrated expertise in programs and activities
				designed to meet the purpose of this title.
									(B)Continued
				consultationOn an ongoing basis, the local educational agency
				shall consult with the individuals and organizations described in subparagraph
				(A) in order to seek advice regarding how best to improve the local educational
				agency’s activities to meet the purpose of this title and to coordinate the
				local educational agency's activities under this title with other related
				strategies, programs, and activities being conducted in the community.
									(3)Needs
				assessment
									(A)In
				generalTo be eligible to receive a subgrant under this section,
				a local educational agency shall conduct a comprehensive needs assessment of
				the local educational agency and of all schools within the jurisdiction of the
				local educational agency.
									(B)RequirementsSuch
				needs assessment shall be designed to determine the schools with the most acute
				staffing needs related to—
										(i)increasing the
				number of teachers and principals who are effective in improving student
				academic achievement; and
										(ii)ensuring that
				low-income and minority students are served by effective teachers and
				principals and have access to a high-quality instructional program in the core
				academic subjects.
										(4)ContentsEach
				application submitted under this subsection shall be based on the needs
				assessment described in paragraph (3) and shall include the following:
									(A)The results of
				the needs assessment described in paragraph (3) and an identification of each
				school that will be served through a subgrant under this section.
									(B)A description of
				the activities to be carried out by the local educational agency under this
				section and how these activities are aligned with the results of such needs
				assessment.
									(C)A description of
				the performance indicators that will be used to evaluate the effectiveness of
				the activities carried out under this section.
									(D)An assurance that
				such activities will comply with the principles of effectiveness described in
				section 2105(b).
									(E)An assurance that
				the local educational agency will prioritize funds to schools within the
				jurisdiction of the local educational agency that—
										(i)(I)are among the schools
				with the greatest needs as identified through the needs assessment described in
				paragraph (3); and
											(II)have the highest
				percentages or numbers of children counted under section 1124(c); or
										(ii)are identified
				for school improvement under section 1116.
										(F)An assurance that
				the local educational agency will comply with section 9501 (regarding
				participation by private school children and teachers).
									2105.Local
				educational agency authorized activities
							(a)In
				GeneralLocal educational agencies shall use funds made available
				under section 2104 to develop, implement, and evaluate comprehensive programs
				and activities, which are coordinated with other school and community-based
				services and programs, that are in accordance with the purpose of this title
				and—
								(1)are consistent
				with the principles of effectiveness described in subsection (b); and
								(2)may include,
				among other programs and activities—
									(A)developing and
				implementing rigorous, transparent, and fair evaluation systems for teachers
				and principals that take into account data on student academic achievement and
				growth as a significant factor;
									(B)developing and
				implementing initiatives to assist in recruiting, hiring, and retaining highly
				effective teachers and principals, particularly in high-poverty schools with
				high percentages of ineffective teachers and high percentages of students who
				do not meet proficient levels of achievement in the core academic subjects,
				including initiatives that provide—
										(i)differential,
				incentive, or bonus pay for teachers in high-need academic subject areas and
				specialty areas;
										(ii)performance-based
				pay systems for teachers and principals;
										(iii)teacher
				advancement, professional growth, and emphasis on multiple career paths and pay
				differentiation; and
										(iv)new teacher and
				principal induction and mentoring programs that are designed to improve
				instruction, student learning and achievement, and to increase teacher and
				principal retention;
										(C)recruiting
				qualified individuals from other fields, including mid-career professionals
				from other occupations, former military personnel, and recent graduates of an
				institution of higher education with a record of academic distinction who
				demonstrate the potential to become highly effective teachers or
				principals;
									(D)establishing,
				improving, or expanding model instructional programs in the core academic
				subjects to ensure that all children receive a well-rounded and complete
				education;
									(E)providing
				high-quality professional development for teachers and principals focused on
				improving teaching and student learning and achievement in the core academic
				subjects, including supporting efforts to train teachers and principals to
				effectively integrate technology into curricula and instruction;
									(F)programs and
				activities that increase the ability of teachers and other school personnel to
				implement positive behavioral interventions and supports and early intervening
				services to improve academic achievement and reduce student disciplinary
				actions;
									(G)providing
				students with increased access to up-to-date school library materials, a
				well-equipped, technologically advanced school library media center, and
				well-trained professionally certified school library media specialists;
									(H)programs and
				activities to help students prepare for postsecondary level coursework in the
				core academic subjects, including early college or dual enrollment programs,
				Advanced Placement and International Baccalaureate programs, and other advanced
				learning programs, including programs to meet the educational needs of gifted
				and talented students;
									(I)programs that
				support extended learning opportunities in the core academic subjects,
				including before and after school programs, summer school programs, and
				programs that extend the school day, week, or school-year calendar;
									(J)recruiting
				effective teachers to reduce class size, particularly for the early grades;
				and
									(K)other activities
				and programs identified as necessary by the local educational agency through
				the needs assessment conducted under section 2104(b)(3) that meet the purpose
				of this title.
									(b)Principles of
				effectiveness
								(1)In
				generalFor a program or activity developed pursuant to this
				title to meet the principles of effectiveness, such program or activity
				shall—
									(A)be based upon an
				assessment of objective data regarding the need for programs and activities in
				the elementary schools and secondary schools to be served to—
										(i)increase the
				number of teachers and principals who are effective in improving student
				academic achievement; and
										(ii)ensure that
				low-income and minority students are served by effective teachers and
				principals and have access to a high-quality instructional program in the core
				academic subjects;
										(B)be based upon an
				established set of performance measures aimed at ensuring that all students
				receive a high-quality education in the core academic subjects, taught by
				effective teachers, that results in improved student academic achievement in
				the elementary schools and secondary schools to be served by the
				program;
									(C)reflect, to the
				extent practicable, scientifically valid research, or in the absence of a
				strong research base, reflect best practices in the field, that provides
				evidence that the program or activity will improve student academic achievement
				in the core academic subjects; and
									(D)include
				meaningful and ongoing consultation with and input from teachers, principals,
				and parents, in the development of the application and administration of the
				program or activity.
									(2)Periodic
				evaluation
									(A)In
				generalThe program or activity shall undergo a periodic
				evaluation to assess its progress toward achieving the goal of providing
				students with a high-quality education in the core academic subjects, taught by
				effective teachers, that results in improved student academic
				achievement.
									(B)Use of
				resultsThe results of evaluations described under subparagraph
				(A) shall be—
										(i)used to refine,
				improve, and strengthen the program or activity, and to refine the performance
				measures; and
										(ii)made available
				to the public upon request, with public notice of such availability
				provided.
										2106.National
				activities
							(a)Technical
				assistance and national evaluationOf the funds reserved by the
				Secretary under section 2103(a)(1), the Secretary may carry out directly or
				through grants and contracts—
								(1)technical
				assistance to States and local educational agencies carrying out activities
				under this title; and
								(2)national
				evaluations of activities carried out by States and local educational agencies
				under this title.
								(b)Programs of
				national significanceOf the funds reserved by the Secretary
				under section 2103(a)(1), the Secretary may award grants, on a competitive
				basis, for teacher preparation and professional development activities and
				programs to national nonprofit organizations with a demonstrated track record
				of meeting the purpose of this title.
							2107.Supplement,
				not supplantFunds made
				available under this title shall be used to supplement, and not supplant,
				non-Federal funds that would otherwise be used for activities authorized under
				this title.
						2108.Prohibition
				against Federal mandates, direction, or controlNothing in this title shall be construed to
				authorize the Secretary or any other officer or employee of the Federal
				Government to mandate, direct, control, or exercise any direction or
				supervision over a State, local educational agency, or school's instructional
				content or materials, curriculum, program of instruction, academic content and
				student academic achievement standards, or academic assessments.
						2109.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this title $3,285,993,842 for each
				of fiscal years 2012 through
				2016.
						.
			3.Safe and healthy
			 studentsThe Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) is amended—
			(1)in title IV (20
			 U.S.C. 7101)—
				(A)by redesignating
			 subpart 3 of part A as subpart 5 of part E of title IX and moving that subpart
			 to follow subpart 4 of part E of title IX;
				(B)by redesignating
			 section 4141 as section 9561;
				(C)by redesignating
			 section 4155 as section 9537 and moving that section so as to follow section
			 9536;
				(D)by redesignating
			 part C as subpart 6 of part E of title IX and moving that subpart to the end of
			 part E of title IX; and
				(E)by redesignating
			 sections 4301, 4302, 4303, and 4304, as sections 9571, 9572, 9573, and 9574,
			 respectively; and
				(2)by striking title
			 IV (20 U.S.C. 7101) and inserting the following:
				
					IVSafe and healthy
				students
						4101.PurposeThe purpose of this title is to improve
				students’ safety, health, and well-being during and after the school day
				by—
							(1)increasing the
				capacity of local educational agencies, schools, and local communities to
				create safe, healthy, supportive, and drug-free environments;
							(2)carrying out
				programs designed to improve school safety and promote students’ physical and
				mental health well-being, healthy eating and nutrition, and physical
				fitness;
							(3)preventing and
				reducing substance abuse, school violence, and bullying; and
							(4)strengthening
				parent and community engagement to ensure a healthy, safe, and supportive
				school environment.
							4102.DefinitionsIn this title:
							(1)Controlled
				substanceThe term controlled substance means a drug
				or other substance identified under Schedule I, II, III, IV, or V in section
				202(c) of the Controlled Substances Act (21 U.S.C. 812(c)).
							(2)DrugThe
				term drug includes controlled substances, the illegal use of
				alcohol or tobacco, and the harmful, abusive, or addictive use of substances,
				including inhalants and anabolic steroids.
							(3)Drug and
				violence preventionThe term drug and violence
				prevention means—
								(A)with respect to
				drugs, prevention, early intervention, rehabilitation referral, or education
				related to the illegal use of drugs; and
								(B)with respect to
				violence, the promotion of school safety, such that students and school
				personnel are free from violent and disruptive acts, including sexual
				harassment and abuse, and victimization associated with prejudice and
				intolerance, on school premises, going to and from school, and at
				school-sponsored activities, though the creation and maintenance of a school
				environment that is free of weapons and fosters individual responsibility and
				respect for the rights of others.
								(4)School-based
				mental health services providerThe term school-based
				mental health services provider includes a State licensed or State
				certified school counselor, school psychologist, school social worker, or other
				State licensed or certified mental health professional qualified under State
				law to provide such services to children and adolescents.
							(5)StateThe
				term State means each of the 50 States, the District of Columbia,
				and the Commonwealth of Puerto Rico.
							4103.Formula
				grants to States
							(a)ReservationsFrom
				the total amount appropriated under section 4108 for a fiscal year, the
				Secretary shall reserve—
								(1)not more than 1
				percent for national activities, which the Secretary may carry out directly or
				through grants and contracts, such as providing technical assistance to States
				and local educational agencies carrying out activities under this title or
				conducting a national evaluation;
								(2)one-half of 1
				percent for allotments for the United States Virgin Islands, Guam, American
				Samoa, and the Commonwealth of the Northern Mariana Islands, to be distributed
				among those outlying areas on the basis of their relative need, as determined
				by the Secretary, in accordance with the purpose of this title; and
								(3)one-half of 1
				percent for the Secretary of the Interior for programs under this title in
				schools operated or funded by the Bureau of Indian Education.
								(b)State
				allotments
								(1)Allotment
									(A)In
				generalIn accordance with subparagraph (B), the Secretary shall
				allot among each of the States the total amount made available to carry out
				this title for any fiscal year and not reserved under subsection (a).
									(B)Determination
				of state allotment amountsSubject to paragraph (2), the
				Secretary shall allot the amount made available under subparagraph (A) for a
				fiscal year among the States in proportion to the number of children, aged 5 to
				17, who reside within the State and are from families with incomes below the
				poverty line for the most recent fiscal year for which satisfactory data are
				available, compared to the number of such individuals who reside in all such
				States for that fiscal year.
									(2)Small State
				minimumNo State receiving an allotment under paragraph (1) may
				receive less than one-half of 1 percent of the total amount allotted under such
				paragraph.
								(3)ReallotmentIf
				a State does not receive an allotment under this title for a fiscal year, the
				Secretary shall reallot the amount of the State’s allotment to the remaining
				States in accordance with this section.
								(c)State use of
				funds
								(1)In
				generalEach State that receives an allotment under this section
				shall reserve not less than 98 percent of the amount allotted to such State
				under subsection (b), for each fiscal year for subgrants to local educational
				agencies under section 4104.
								(2)State
				administrationA State educational agency may use not more than 1
				percent of the amount made available to the State under subsection (b) for the
				administrative costs of carrying out its responsibilities under this
				title.
								(3)State
				activitiesA State educational agency may use the amount made
				available to the State under subsection (b) and not reserved under paragraph
				(1) for the following activities:
									(A)Providing
				training, technical assistance, and capacity building to local educational
				agencies that are recipients of awards under this title.
									(B)Other activities
				identified by the State that meet the purpose of this title.
									(d)State
				application
								(1)In
				generalIn order to receive an allotment under this section for
				any fiscal year, a State shall submit an application to the Secretary, at such
				time, in such manner, and containing such information that the Secretary may
				reasonably require.
								(2)ContentsEach
				application submitted by a State under this section shall include the
				following:
									(A)A description of
				how the State educational agency will use funds received under this title for
				State-level activities.
									(B)An assurance that
				the State educational agency will monitor the implementation of activities
				under this title and provide technical assistance to local educational agencies
				in carrying out such activities.
									(C)An assurance
				that, apart from providing technical and advisory assistance and monitoring
				compliance with this title, the State educational agency has not exercised, and
				will not exercise, any influence in the decisionmaking processes of local
				educational agencies as to the expenditure of funds made pursuant to an
				application submitted under section 4104.
									4104.Subgrants to
				local educational agencies
							(a)Allocations to
				local educational agencies
								(1)In
				generalA State that receives an allotment under this title for a
				fiscal year shall provide the amount made available under section 4103(c)(1)
				for subgrants to local educational agencies in accordance with this
				section.
								(2)Funds to local
				educational agenciesFrom the funds reserved by a State under
				section 4103(c)(1), the State shall allocate to each local educational agency
				in the State an amount that bears the same relationship to such funds as the
				number of individuals ages 5 to 17 from families with incomes below the poverty
				line in the geographic area served by the agency, as determined by the
				Secretary on the basis of the most recent satisfactory data, bears to the
				number of such individuals in the geographic areas served by all the local
				educational agencies in the State, as so determined.
								(3)Administrative
				costsOf the amount received under paragraph (2), a local
				educational agency may use not more than 2 percent for the direct
				administrative costs of carrying out its responsibilities under this
				title.
								(b)Local
				applications
								(1)In
				generalTo be eligible to receive a subgrant under this section,
				a local educational agency shall submit an application to the State educational
				agency at such time, in such manner, and containing such information as the
				State educational agency may reasonably require.
								(2)Consultation
									(A)In
				generalA local educational agency shall conduct the needs
				assessment described in paragraph (3), and develop its application, through
				consultation with parents, teachers, principals, pupil services personnel,
				students, community-based organizations, local government representatives, and
				others with relevant and demonstrated expertise in programs and activities
				designed to meet the purpose of this title.
									(B)Continued
				consultationOn an ongoing basis, the local educational agency
				shall consult with the individuals and organizations described in subparagraph
				(A) in order to seek advice regarding how best—
										(i)to improve the
				local educational agency's activities in order to meet the purpose of this
				title; and
										(ii)to coordinate
				such agency's activities under this title with other related strategies,
				programs, and activities being conducted in the community.
										(3)Needs
				assessment
									(A)In
				generalTo be eligible to receive a subgrant under this section,
				a local educational agency shall conduct a comprehensive needs assessment of
				the local educational agency and of all schools within the jurisdiction of the
				local educational agency.
									(B)RequirementsThe
				needs assessment required under subparagraph (A) shall take into account risk
				factors of the community, school, family, or peer-individual domains that are
				known, through prospective, longitudinal research efforts, to be predictive of
				drug use, violent behavior, and the physical and mental health and well-being
				of youth in the school and community.
									(4)ContentsEach
				application submitted under this subsection shall be based on the needs
				assessment described in paragraph (3) and shall include the following:
									(A)The results of
				the needs assessment described in paragraph (3) and an identification of each
				school that will be served by a subgrant under this section.
									(B)A description of
				the activities to be carried out by the local educational agency under this
				title and how these activities are aligned with the results of the needs
				assessment conducted under paragraph (3).
									(C)A description of
				the performance indicators that will be used to evaluate the effectiveness of
				the activities carried out under this section.
									(D)An assurance that
				the activities will comply with the principles of effectiveness described in
				section 4105(b), and foster a healthy, safe, and supportive school environment
				that improves students’ safety, health, and well-being during and after the
				school day.
									(E)An assurance that
				the local educational agency will prioritize funds to schools served by the
				local educational agency that—
										(i)are among the
				schools with the greatest needs as identified through the needs assessment
				conducted under paragraph (3);
										(ii)have the highest
				percentages or numbers of children counted under section 1124(c);
										(iii)are identified
				for school improvement under section 1116; or
										(iv)are identified
				as a persistently dangerous public elementary school or secondary school under
				section 9532.
										(F)An assurance that
				the local educational agency will comply with section 9501 (regarding
				participation by private school children and teachers).
									4105.Local
				educational agency authorized activities
							(a)Local
				educational agency activitiesA local educational agency that
				receives a subgrant under section 4104 shall use the subgrant funds to develop,
				implement, and evaluate comprehensive programs and activities, which are
				coordinated with other schools and community-based services and programs, that
				are in accordance with the purpose of this title and—
								(1)foster safe,
				healthy, supportive, and drug-free environments that support student academic
				achievement;
								(2)are consistent
				with the principles of effectiveness described in subsection (b);
								(3)promote the
				involvement of parents in the activity or program; and
								(4)may include,
				among other programs and activities—
									(A)drug and violence
				prevention activities and programs, including professional development and
				training for school and pupil services personnel, and interested community
				members in prevention, education, early identification, and intervention
				mentoring, or rehabilitation referral, as related to drug and violence
				prevention;
									(B)before and after
				school programs and activities, including during summer recess periods, and
				programs to extend the school day, week, or school-year calendar;
									(C)school-based
				mental health services, including early identification of drug use and
				violence, and direct individual or group counseling services provided by
				qualified school-based mental health services providers;
									(D)emergency
				intervention services following traumatic crisis events;
									(E)programs that
				train school personnel to identify warning signs of youth suicide;
									(F)mentoring
				programs and activities for children who are at risk of academic failure,
				dropping out of school, or involvement in criminal or delinquent activities, or
				who lack strong positive role models;
									(G)elementary school
				and secondary school counseling programs;
									(H)programs or
				activities that support a healthy, active lifestyle, including nutritional
				education and regular, structured physical education programs for elementary
				school and secondary school students;
									(I)implementation of
				schoolwide positive behavioral interventions and supports, including through
				coordination with similar activities carried out under the Individuals with
				Disabilities Education Act; and
									(J)other activities
				and programs identified as necessary by the local educational agency through
				the needs assessment conducted under section 4104(b)(3) that meet the purpose
				of this title.
									(b)Principles of
				effectiveness
								(1)In
				generalFor a program or activity developed pursuant to this
				title to meet the principles of effectiveness, such program or activity
				shall—
									(A)be based upon an
				assessment of objective data regarding the need for programs and activities in
				the elementary schools and secondary schools and communities to be served
				to—
										(i)improve school
				safety and promote students’ physical and mental health well-being, healthy
				eating and nutrition, and physical fitness; and
										(ii)strengthen
				parent and community engagement to ensure a healthy, safe, and supportive
				school environment;
										(B)be based upon an
				established set of performance measures aimed at ensuring a healthy, safe, and
				supportive school environment for students in the elementary schools and
				secondary schools and communities to be served by the program;
									(C)reflect, to the
				extent practicable, scientifically valid research, or in the absence of a
				strong research base, reflect best practices in the field, that provides
				evidence that the program or activity will provide students a healthy, safe,
				and supportive school environment; and
									(D)include
				meaningful and ongoing consultation with and input from parents in the
				development of the application and administration of the program or
				activity.
									(2)Periodic
				evaluation
									(A)In
				generalThe program or activity shall undergo a periodic
				evaluation to assess its progress toward achieving its goal of providing
				students a healthy, safe, and supportive school environment that promotes
				school safety and students’ physical and mental health and well-being, healthy
				eating and nutrition, and physical fitness.
									(B)Use of
				resultsThe results of evaluations under subparagraph (A) shall
				be—
										(i)used to refine,
				improve, and strengthen the program or activity, and to refine the performance
				measures; and
										(ii)made available
				to the public upon request, with public notice of such availability
				provided.
										4106.Supplement,
				not supplantFunds made
				available under this title shall be used to supplement, and not supplant,
				non-Federal funds that would otherwise be used for activities authorized under
				this title.
						4107.Prohibited
				use of fundsNo funds under
				this title may be used for—
							(1)construction;
				or
							(2)medical services,
				drug treatment or rehabilitation, except for pupil services or referral to
				treatment for students who are victims of, or witnesses to, crime or who
				illegally use drugs.
							4108.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this title $1,453,172,830 for each
				of fiscal years 2012 through
				2016.
						.
			4.Transferability
			 of fundsSection 6123 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7305b) is
			 amended—
			(1)in subsection
			 (a)—
				(A)in paragraph
			 (1)—
					(i)in
			 the matter preceding subparagraph (A), by striking not more than 50
			 percent and inserting all, or any portion,; and
					(ii)by
			 striking subparagraphs (A) through (D) and inserting the following:
						
							(A)Section
				2103(c)(3).
							(B)Section
				4103(c)(2)(B).
							;
				and
					(B)in paragraph (2),
			 by striking and subject to the 50 percent limitation described in
			 paragraph (1); and
				(2)in subsection
			 (b)—
				(A)in paragraph
			 (1)—
					(i)in
			 subparagraph (A)—
						(I)by striking
			 (except and all that follows through 50 percent
			 and inserting may transfer all, or any portion, of; and
						(II)by striking
			 subparagraph (C) and inserting subparagraph
			 (B);
						(ii)by
			 striking subparagraph (B);
					(iii)by
			 redesignating subparagraph (C) as subparagraph (B); and
					(iv)in
			 subparagraph (B) (as redesignated by clause (iii)), by striking and
			 subject and all that follows through as applicable;
			 and
					(B)in paragraph
			 (2)—
					(i)in
			 the matter preceding subparagraph (A), by striking ,(B), or (C)
			 and inserting or (B); and
					(ii)by
			 striking subparagraphs (A) through (D) and inserting the following:
						
							(A)Section
				2104.
							(B)Section
				4104.
							. 
					5.Application
			 Approval ProcessesTitle IX of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801 et seq.) is
			 amended by adding at the end the following:
			
				GApproval and
				Disapproval of State and local Applications
					9701.Approval and
				Disapproval of State Applications
						(a)Deemed
				approvalAn application submitted by a State pursuant to section
				2103(d) or section 4103(d) shall be deemed to be approved by the Secretary
				unless the Secretary makes a written determination, prior to the expiration of
				the 120-day period beginning on the date on which the Secretary received the
				application, that the application is not in compliance with section 2103(d) or
				section 4103(d), as applicable.
						(b)Disapproval
				Process
							(1)In
				GeneralThe Secretary shall not finally disapprove an application
				submitted under section 2103(d) or section 4103(d), except after giving the
				State educational agency notice and an opportunity for a hearing.
							(2)NotificationIf
				the Secretary finds that the application is not in compliance, in whole or in
				part, with section 2103(d) or section 4103(d), as applicable, the Secretary
				shall—
								(A)give the State
				educational agency notice and an opportunity for a hearing; and
								(B)notify the State
				educational agency of the finding of noncompliance and, in such notification,
				shall—
									(i)cite the specific
				provisions in the application that are not in compliance; and
									(ii)request
				additional information, only as to the noncompliant provisions, needed to make
				the application compliant.
									(3)ResponseIf
				the State educational agency responds to the Secretary's notification described
				in paragraph (2)(B) during the 45-day period beginning on the date on which the
				State educational agency received the notification, and resubmits the
				application with the requested information described in paragraph (2)(B)(ii),
				the Secretary shall approve or disapprove such application prior to the later
				of—
								(A)the expiration of
				the 45-day period beginning on the date on which the application is
				resubmitted; or
								(B)the expiration of
				the 120-day period described in subsection (a).
								(4)Failure To
				respondIf the State educational agency does not respond to the
				Secretary's notification described in paragraph (2)(B) during the 45-day period
				beginning on the date on which the State educational agency received the
				notification, such application shall be deemed to be disapproved.
							9702.Approval and
				Disapproval of Local Educational Agency Applications
						(a)Deemed
				approvalAn application submitted by a local educational agency
				pursuant to section 2104(b) or section 4104(b) shall be deemed to be approved
				by the State educational agency unless the State educational agency makes a
				written determination, prior to the expiration of the 120-day period beginning
				on the date on which the State educational agency received the application,
				that the application is not in compliance with section 2104(b) or section
				4104(b), as applicable.
						(b)Disapproval
				Process
							(1)In
				GeneralThe State educational agency shall not finally disapprove
				an application submitted under section 2104(b) or section 4104(b), except after
				giving the local educational agency notice and opportunity for a
				hearing.
							(2)NotificationIf
				the State educational agency finds that the application is not in compliance,
				in whole or in part, with section 2104(b) or section 4104(b), as applicable,
				the State educational agency shall—
								(A)give the local
				educational agency notice and an opportunity for a hearing; and
								(B)notify the local
				educational agency of the finding of noncompliance, and in such notification,
				shall—
									(i)cite the specific
				provisions in the application that are not in compliance; and
									(ii)request
				additional information, only as to the noncompliant provisions, needed to make
				the application compliant.
									(3)ResponseIf
				the local educational agency responds to the State educational agency's
				notification described in paragraph (2)(B) during the 45-day period beginning
				on the date on which the local educational agency received the notification,
				and resubmits the application with the requested information described in
				paragraph (2)(B)(ii), the State educational agency shall approve or disapprove
				such application prior to the later of—
								(A)the expiration of
				the 45-day period beginning on the date on which the application is
				resubmitted; or
								(B)the expiration of
				the 120-day period described in subsection (a).
								(4)Failure to
				respondIf the local educational agency does not respond to the
				State educational agency's notification described in paragraph (2)(B) during
				the 45-day period beginning on the date on which the local educational agency
				received the notification, such application shall be deemed to be
				disapproved.
							.
		6.Program
			 EliminationsThe Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) is amended—
			(1)in title I (20
			 U.S.C. 6301 et seq.)—
				(A)by repealing part
			 B (20 U.S.C. 6361 et seq.), part F (20 U.S.C. 6511 et seq.), and part G (20
			 U.S.C. 6531 et seq.);
				(B)by striking
			 section 1504 (20 U.S.C. 6494); and
				(C)in section 1002
			 (20 U.S.C. 6302)—
					(i)by
			 striking subsections (b), (f), and (g);
					(ii)by
			 redesignating subsections (c) through (e), (h), and (i) as subsections (b)
			 through (d), (e), and (f), respectively; and
					(iii)in subsection
			 (d) (as redesignated by subparagraph (B))—
						(I)by striking
			 paragraph (2); and
						(II)by striking
			 Activities.— and all that follows through
			 For and inserting the following: Activities—. For;
			 and
						(2)in title V (20
			 U.S.C. 7201 et seq.) by repealing part A and striking part D.
			
